IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 46078

STATE OF IDAHO,                                   )
                                                  )   Filed: April 16, 2019
         Plaintiff-Respondent,                    )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
TAYLOR R. DOBSON,                                 )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
         Defendant-Appellant.                     )
                                                  )

         Appeal from the District Court of the Third Judicial District, State of Idaho,
         Canyon County. Hon. Thomas W. Whitney, District Judge.

         Order of probation on withheld judgment, affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

                          Before HUSKEY, Judge; LORELLO, Judge;
                                  and BRAILSFORD, Judge
                    ________________________________________________

PER CURIAM
         Taylor R. Dobson pled guilty to felony driving under the influence of alcohol, Idaho
Code §§ 18-8004, 18-8005. The district court withheld judgment, suspended Dobson’s driving
privileges for five years, and placed Dobson on probation for five years. Dobson appeals,
contending the district court abused its discretion in suspending her driver’s license for five
years.
         Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                  1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, the order of probation on withheld judgment is affirmed.




                                                   2